EXHIBIT 12 PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K FOR FISCAL YEAR ENDED DECEMBER 31, 2009 STATEMENTS REGARDING COMPUTATION OF CONSOLIDATED RATIOS OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS APPEARING IN ANNUAL REPORT ON FORM 10-K Year Ended December 31, (Dollars in thousands) 2009 2008 2007 Excluding Interest on Deposits: Earnings: Income before income taxes $3,126 $7,615 $23,875 Fixed charges (excluding preferred stock dividends) 14,439 16,684 22,772 Total earnings 17,565 24,299 46,647 Fixed charges: Interest expense (excluding deposit interest) 14,139 16,438 22,523 Rent expense interest factor (1) 300 246 249 Preferred stock dividends (2) 1,877 – – Total fixed charges (excluding deposit interest) 16,316 16,684 22,772 Ratio of Earnings to Fixed Charges, Excluding Interest on Deposits 1.08 1.46 2.05 Including Interest on Deposits: Earnings: Income before income taxes $3,126 $7,615 $23,875 Fixed charges (excluding preferred stock dividends) 40,563 47,994 59,747 Total earnings 43,689 55,609 83,622 Fixed charges: Interest expense (including deposit interest) 40,262 47,748 59,498 Rent expense interest factor (1) 300 246 249 Preferred stock dividends (2) 1,877 – – Total fixed charges (including deposit interest) 42,439 47,994 59,747 Ratio of Earnings to Fixed Charges, Including Interest on Deposits 1.03 1.16 1.40 (1) Represents one-third of gross rental expense, which management believes is representative of the interest factor. (2) Represents the dividends accrued on the Series A Preferred Shares during the period.
